ORDER

PER CURIAM.
AND NOW, this 7th day of August, 2014, the Application for Leave to File *733Original Process is GRANTED. To the extent the Petition for Writ of Mandamus and/or Extraordinary Relief requests extraordinary relief, it is DENIED. To the extent the Petition for Writ of Mandamus and/or Extraordinary Relief requests mandamus relief, it is GRANTED. The Court of Common Pleas of Philadelphia County is directed to adjudicate Petitioner’s petition for writ of habeas corpus within 90 days of this order.